         Case 8:19-cv-00209-TDC Document 130 Filed 02/09/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 VELMA M. MELTON,

        Plaintiff,

        V.
                                                          Civil Action No. TDC-19-0209

 SELECT PORTFOLIO SERVICES,INC.,

        Defendant.




                                             ORDER-


       On January 4, 2021, Plaintiff Velma M. Melton filed a Motion for Summary Judgment.

ECF No. 128. On February 3, 2021, Defendant Select Portfolio Services filed a Cross Motion for

Summary Judgment and its Opposition to Plaintiffs Motion for Summary Judgment. ECF No.

129. Upon review ofboth filings, it appears that the parties have submitted the filings in violation

of the Case Management Order which provides detailed instructions for the submission of

materials with summary judgment motions, including preparation and numbering of a Joint

Record. Case Management Order § II.B., ECF No. 3. The Court also notes that Plaintiff filed its

Motion for Summary Judgment under seal without an accompanying Motion to Seal, as set out by

Local Rule 105.11.


       Accordingly, the Court will strike the Motion for Summary Judgment, the Cross Motion

for Summary Judgment, and the Opposition to Plaintiffs Motion for Summary Judgment. It is

hereby ORDERED that:

       1. Plaintiff shall refile the Motion for Summary Judgment in conformity with the Case

             Management Order and the Local Rules within seven days ofthe date ofthis Order.
      Case 8:19-cv-00209-TDC Document 130 Filed 02/09/21 Page 2 of 2



     2. Defendant's Opposition to the Motion and Cross Motion for Summary Judgment shall

        be refiled in conformity with the Case Management Order within seven days of the

        date ofthis Order.


     3. Plaintiffs Opposition to the Cross Motion and Reply to the Motion will be deemed

        timely if filed by Wednesday,February 24,2021.

     4. Defendant's Reply to the Cross Motion will be deemed timely iffiled by Wednesday,

        March 10,2021.




Date: February^2020
                                              THEODORE D. Cl
                                              United States District
